        Case 1:18-cv-00566-TJM-CFH Document 163 Filed 01/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF AMERICA,
                                                                    Case No. 18 Civ. 566 (TJM)(CFH)
                           Plaintiff,
         v.

ANDREW CUOMO, both individually and in his
official capacity; MARIA T. VULLO, both
individually and in her official capacity; and
THE NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES,

                           Defendants.

                              DEFENDANT MARIA T. VULLO’S
                          MOTION TO FILE OPPOSITION UNDER SEAL

                  Pursuant to Local Civil Rule 83.13, Defendant Maria T. Vullo respectfully moves

 this Court to grant her leave to file an unredacted version of her Opposition to Plaintiff’s Motion

 to Amend under seal. Only two footnotes are redacted from the publicly-filed version.1

                  On December 20, 2019, the NRA filed a Motion to Amend seeking leave from

 this Court to file a Second Amended Complaint in order to seek to re-plead claims against

 Defendant Vullo that had previously been dismissed. Plaintiff attached to its motion a proposed

 Second Amended Complaint and Sealed Exhibits A-D. Pursuant to the provisions of the

 Protective Order and Addendum, Plaintiff sought leave of the Court to file the proposed Second

 Amended Complaint and Exhibits A-D under seal. The Court has not issued a ruling on

 Plaintiff’s motion.

                  Footnotes one of Defendant Vullo’s Opposition to Plaintiff’s Motion to Amend

 describe the contents of Sealed Exhibits B-D, documents the NRA filed under seal and are

 currently the subject of its pending motion. Footnote three cites portions of the proposed
 1
  The pages of Defendant Vullo’s Opposition to Plaintiff’s Motion to Amend that contain the redacted footnotes are
 attached hereto as Exhibit A.
      Case 1:18-cv-00566-TJM-CFH Document 163 Filed 01/27/20 Page 2 of 2



Second Amended Complaint that were filed under seal and rely on to such sealed exhibits. The

NRA obtained these exhibits from Lloyd’s, which marked them Confidential pursuant to an

Addendum to the Protective Order, as described in the NRA’s motion to file under seal. See Dkt.

153. Ms. Vullo is not a signatory to that Addendum, but in an abundance of caution, because

those documents are the subject of the NRA’s pending motion, Defendant Vullo now seeks an

order from this Court permitting her to file under seal a portion of her Opposition to Plaintiff’s

Motion to Amend in which she cites certain content in Sealed Exhibits B-D and portions of the

proposed Second Amended Complaint that the NRA filed under seal.

               Accordingly, Defendant Vullo requests that this Court grant her leave to file the

unredacted opposition brief under seal for substantially the same reasons that Plaintiff set forth in

its Motion to File Documents Under Seal.



Dated: New York, New York
       January 27, 2020


                                                  Respectfully submitted,

                                                  EMERY CELLI BRINCKERHOFF
                                                   & ABADY LLP

                                                  By:         /s/ Debra Greenberger
                                                         Andrew G. Celli, Jr.
                                                         Elizabeth Saylor
                                                         Debra L. Greenberger
                                                         600 Fifth Avenue
                                                         New York, New York 10020
                                                         (212) 763-5000

                                                  Attorneys for Defendant Maria Vullo
